Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: contact condition changing member and image information sensor in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide adequate structure to perform the claimed functions of optimizing the distribution of interfacial pressure in the nip region by changing the contact condition between the pad member and the pressure member, and that changes the contact condition between the pad member and the pressure member by moving either or both of the pad member and the pressure member.  The disclosure does not demonstrate that the Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 16 recites decompressing the target data.  Then the limitations recite examining the resolution of the target data and the low resolution data that was included in the initial compressed data [that was decompressed already] to decide which of the two (2) are going to be used for detection of the “particular image.”  However, this latter limitation recites “... when the resolution of the uncompressed target data is higher than the resolution of low-resolution data included in the compressed target data, generating sample data by decompressing only the low-resolution data, the sample data to be used for a process of detecting data of a particular image from the target data.” It is unclear and indefinite as to how the above underlined limitation is to be executed.  The data has already been decompressed [see preceding limitations].  Thus, decompressing only the low-resolution data is a non-functional limitation because this data is included in the target data which, as stated above, has already been decompressed.  For purposes of examination, the Examiner interprets this limitation to use data of a lower resolution to generate sample data for detecting the presence of a particular image.  This interpretation provides support for the limitation of judging that the uncompressed target data has a higher resolution than that of the low-resolution data in the compressed data.  Dependent claims 2-8 and 10-15 are rejected for failing to remedy the deficiency of their respective independent claim.
Claim limitations “contact condition changing member and image information sensor” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of adequate structure to perform the claimed functions of optimizing the distribution of interfacial pressure in the nip region by changing the contact condition between the pad member and the pressure member, and that changes the contact condition between the pad member and the pressure member by moving either or both of the pad member and the pressure member as well as sensing image information from a sheet of paper having passed through the nip region   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terasaki (US PgPub 20020037091).
Regarding claim 1: Terasaki discloses an image processing apparatus comprising a processor that performs: 
compressing target data for printing [the distribution section 22 of the web server 2 prepares and distributes data in which the low-resolution data 23a, the high-resolution data 23b and the data selection program 23c are compressed, and the browser 32 of the client 3 receives the data to store in the storage unit 34. The compressed data is compressed in a LZH format, a ZIP format or the like, p0044]; 
decompressing the compressed target data [an exclusive application (not shown) provided in the client 3 extracts the transmitted data [i.e. interpreted as decompressing the data] in which the low-resolution data 23a, the high-resolution data 23b and the data selection program 23c are compressed. This data extraction divides the data into the low-resolution data 23a of the JPEG format, the high-resolution data 23b of the JPEG format and the data selection program 23c without letting the user notice it, and stores the divided data into the storage unit 34, p0045]; and 
when the resolution of the uncompressed target data is higher than the resolution of low-resolution data included in the compressed target data [data extraction divides the data into the low-resolution data 23a of the JPEG format, the high-resolution data 23b of the JPEG format, p0045 – the Examiner notes the disclosure always includes both a low and high resolution data so this condition is always true], generating sample data by decompressing only the low-resolution data, the sample data to be used for a process of detecting data of a particular image from the target data [selection control section 31a of the selection driver 31 reads out the selected low-resolution data 23a from the storage unit 34, and sends the data to the electronic watermark detection section 31b. The electronic watermark detection section 31b reproduces the low-resolution data 23a of the JPEG format, divides the reproduced image into the bitplanes, and extracts the particular region of 3xM pixels (vertical) and 3xN pixels (horizontal) (M and N are integers of 1 or more) of, for example, the bitplane P3, based on the information of the predetermined bitplane for exchange and the region for exchange (step S12). Then, the region is divided into the blocks having 3x3 pixels, and the pattern to be judged is formed from the central pixel of each block for detecting the existence of the electronic watermark having MxN pixels (step S13), p0049].

Regarding claim 3: Terasaki discloses the image processing apparatus according to claim 1, wherein the target data is print data inputted from an external apparatus [the distribution section 22 of the web server 2 transmits the low-resolution data 23a, the high-resolution data 23b and the data selection program 23c simultaneously to the client 3 (steps S5, S6, S8 and S9), p0044].

Regarding claims 9 and 11: claims 9 and 11 are performed or executed by the apparatuses of claims 1 and 3 and are therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasaki (US PgPub 20020037091) in view of Suzuki et al., (US PgPub 20020054692).
Regarding claim 8: Terasaki discloses the image processing apparatus according to claim 1.
Terasaka appears to explicitly fail to disclose wherein the target data is scanned data obtained by document scanning by a scanning device.
Suzuki discloses in a related system from the same field of endeavor [Abstract] wherein the target data is scanned data obtained by document scanning by a scanning device [data processed by the scanner image processing section 112 is JPEG-compressed by the raster conversion section 109, p0067].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Terasaki the support for target data input via scanned data obtained by scanning a document with a scanning device as disclosed by Suzuki because it provides the ability for the user to input image data via a common means.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasaki (US PgPub 20020037091) in view of Suzuki et al., (US PgPub 20020054692) and in further view of Ueno et al., (JP 2012-083654).
Regarding claim 16: Terasaki discloses an image forming apparatus comprising the non-transitory computer-readable recording medium according to claim 9 [see claim 9 rejection above].
Terasaka appears to explicitly fail to disclose wherein the target data is scanned data obtained by document scanning by a scanning device and the image forming apparatus comprising a fusing device having: a pad member; and a pressure member that works to form a nip region in the interface with the pad member; a contact condition changing mechanism that optimizes the distribution of interfacial pressure in the nip region by changing the contact condition between the pad member and the pressure member, and that changes the contact condition between the pad member and the pressure member by moving either or both of the pad member and the pressure member; an image information sensor that senses image information from a sheet of paper having passed through the nip region; and a processor that makes the contact condition changing mechanism optimize the distribution of interfacial pressure in the nip region with reference to a sensing result obtained by the image information sensor.
Suzuki discloses in a related system from the same field of endeavor [Abstract] wherein the target data is scanned data obtained by document scanning by a scanning device [data processed by the scanner image processing section 112 is JPEG-compressed by the raster conversion section 109, p0067].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Terasaki the support for target data input via scanned data obtained by scanning a document with a scanning device as disclosed by Suzuki because it provides the ability for the user to input image data via a common means.
	Suzuki does not disclose internal printer details.
	Ueno discloses a related image forming system from the same field of endeavor [Overview & Figure 1] comprising a fusing device having: a pad member; and a pressure member that works to form a nip region in the interface with the pad member [the fixing member and the pressing member may be a belt-like member which abuts on the counterpart member [i.e. nip region] by a roller member or a pad member, p0055]; 
a contact condition changing mechanism that optimizes the distribution of interfacial pressure in the nip region by changing the contact condition between the pad member and the pressure member, and that changes the contact condition between the pad member and the pressure member by moving either or both of the pad member and the pressure member [The pressurizing force varying means 24 includes a pressure lever 41 for pressurizing the pressure roller 22 toward the fixing roller 21, a tension spring 42 pulling one end of the pressure lever 41, a cam follower 43 provided at the other end of the pressure lever 41, and a cam 44 abutting on the cam follower 43. When the tension of the tension spring 42 and the cam 44 are brought into contact with each other, the pressure lever 41 is pressed against the bearing 220 of the pressure roller 22, whereby the pressure roller 22 is pressed against the fixing roller 21 ... a wrinkle detecting means 26 for detecting wrinkles of the recording medium P is disposed downstream of the fixing nip in the recording medium conveyance direction ... when the recording medium P ′ of the same type as the recording medium P, which has detected the occurrence of the wrinkles, passes through the fixing nip, it is expected that wrinkles occur in the recording medium P ′ in the same region β as that of the recording medium P that has previously passed through the fixing nip N. Therefore, when the same type of recording medium P ′ passes through the fixing nip, the pressing force of the pressure roller 22 is reduced as shown in FIG. 3 at the trailing end side from the wrinkle generation position stored in the wrinkle detecting means 26 in the recording medium P ′ (in the region β). Thus, it is possible to prevent wrinkling of the recording medium P ′, p0037, p0044 & p0047-0049 – the Examiner notes because adequate structure has not been identified in the disclosure for performing the claimed function of the “contact condition changing mechanism,” it is interpreted as any known mechanical structure that can perform the claim function]; 
an image information sensor that senses image information from a sheet of paper having passed through the nip region [Figure 4, p0049]; and 
a processor that makes the contact condition changing mechanism optimize the distribution of interfacial pressure in the nip region with reference to a sensing result obtained by the image information sensor [the pressure reduction of the pressure roller 22 may be performed stepwise. Accordingly, when the pressure roller 22 is reduced in pressure at a certain level, wrinkles can be prevented from being eliminated even when the pressure is reduced ... in the case where a sensor which measures the surface roughness of the recording medium P is used as the wrinkle detection means 26, it is possible to detect the size of wrinkles (roughness) and the interval (pitch) between wrinkles, and thus it is also possible to change the pressure of the pressure roller 22 according to the size and interval of the detected wrinkles. In this way, when the detected wrinkle is large or small, it is possible to reliably prevent the occurrence of wrinkles by reducing the pressure of the pressure roller 22, p0043 & p0049 – the Examiner notes that although a processor is not explicitly disclosed, some type controller/processor would necessarily be required to perform the optimization (i.e. reducing the pressing force based on the size and pitch of the wrinkles, and the ability to reduce the pressing force in stages) of the contact condition changing mechanism in order for the apparatus to function as described in at least paragraphs 0043 & 0049].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Terasaki in view of Suzuki the support for the image forming apparatus to include the internal apparatus structure including a contact condition changing mechanism as disclosed by Ueno because it makes it possible to reliably prevent the occurrence of wrinkles by controlling the pressure balance with respect to the recording medium as discussed by Ueno in at least paragraph 0053.

Allowable Subject Matter
Claims 2, 4-7, 10 and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, the Examiner did not find prior art that anticipated or rendered obvious limitations where “... the resolution of the low-resolution data is equal to or lower than a resolution predetermined for the sample data” or “... wherein raster image processing is performed on the print data and area tags are generated during the raster image processing, the area tags indicating a boundary between a graphics area and a non-graphics area, and wherein the program makes the computer generate the sample data with reference to the area tags.”  Claims 3-7 and 13-15 are allowable based on their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672